                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

WANDA RENEE TITUS-WILLIAMS                        CIVIL ACTION

                     v.                           NO. 19-4743

JAMES SCHIRG, et al.


                                           ORDER
       AND NOW, this 24 th day of January 2020, upon considering :Oefendants' Motion to

dismiss (ECF Doc. No. 7), pro se Plaintiffs Response (ECF Doc. No. 9), Defendants' Reply

(ECF Doc. No. 10), Defendants' Notice of withdrawing arguments regarding the Americans with

Disabilities Act claim (ECF Doc. No. 11 ), and for reasons in the accompanying Memorandum, it

is ORDERED Defendants' Motion to dismiss (ECF Doc. No. 7) is GRANTED:


       1.      with prejudice as to Plaintiffs gender discrimination claim;

       2.      without prejudice as to Plaintiffs Family Medical Leave Act claim with leave for

Plaintiff to file an amended complaint including a Family Medical Leave Act claim consistent

the federal law no later than February 7, 2020; and,

       3.      absent a timely amended Complaint filed by February 7, 2020, Defendants shall

answer the remaining allegations under the Americans with Disabilities Act no later than

February 12, 2020.
